On Motion for Rehearing.
In the original opinion in this case it was stated that plaintiff’s first amended original petition was filed September 3, 1940. This is incorrect. The date of the filing thereof was September 3, 1941.
We have given careful attention to the very able motion of appellant for rehearing herein, but still adhere to the views expressed in the original opinion.
In our opinion, when the State proved that its petition involving title to land was filed prior to the effective date of the amendment to Art. 5420, R.C.S.1925, and that same was undetermined, in the absence of all showing of want of intention to prosecute, the venue was sustained in Travis County.
Bad faith or negligence on the part of the officers of the State is not to be presumed. Tribby v. Wokee, 74 Tex. 142, 11 S.W. 1089; Powers v. Temple Trust Co., 124 Tex. 440, 78 S.W.2d 951.
It is urged that our original opinion conflicts with the case of City of Gainesville v. Harder, 139 Tex. 155, 162 S.W.2d 93. We think there is a distinction between the two cases. In that case the entire record was directly before the court, in that it was a trial on the merits; there the record was closely examined by the court. The record prior to the appearance of the defendants would not have supported a judgment by default. Here, the trial was as to venue. The entire record was not introduced. It therefore was not before the court further than the second original petition as showing the nature of the suit. Yates v. State, Tex.Civ.App., 3 S.W.2d 114.
Even though the second amended petition was not before the court in this respect, that is, to show the nature of the suit, the plea of privilege disclosed the nature thereof. In our opinion, the fact that the case had been instituted by the filing of the petition before May, 1939, and that same was undetermined at the time the plea of privilege was filed, established that same was a pending suit within the meaning of the amendment to Art. 5420.
It is ordered that the motion for rehearing be overruled.
WALTHALL, J., not participating.